 JAYAR METAL CORP603Jayar Metal Finishing Corp. and Rosa Chevere andLocal 113, National Organization of IndustrialTrade Unions (Local 113, NOITU), Party to theContract. Cases 29-CA-13147 29-CA-13213-1,and 29-CA-13213-2January 31, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn June 13, 1989, Admimstrative Law JudgeHoward Edelman issued the attached decision TheRespondent and the Party to the Contract jointlyfiled exceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hisdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified 1ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set forth in full below andorders that the Respondent, Jayar Metal FinishingCorporation, Brooklyn, New York, its officers,agents, successors, and assigns, shall1 Cease and desist from(a)Recognizing or bargaining with Local 113,National Organization of Industrial Trade Unions(Local 113, NOITU), or any successor thereto, asthe collective-bargaining representative of its em-ployees, unless and until Local 113, NOITU is cer-tified by the National Labor Relations Board as theexclusive representative, of an appropnate 'unit ofthe Respondent's employees(b)Maintaining or giving any force or effect toits collective-bargaining agreement with Local 113,NOITU of September 1987, and to any modifica-tions, extensions, supplements, or renewals thereof,or to any Local 113, NOITU deduction authoriza-tions that have been executed by its employees, orto any other contract, agreement, or understandingentered into with Local 113, NOITU, or any suc-1 The recommended Order has been modified to correct various omis-sions and errors and to add an affirmative requirement that notices be inSpanish as well as English because of evidence in the record that anumber of the Respondent s employees are primarily Spanish-speakingDomsey Trading Corp, referred to by the judge and of relevance tocertain of the issues here Issued at 296 NLRB 897 (1989) The Boardthere also denied a motion to consolidate that proceeding with this pro-ceeding, and we likewise deny a similar motion to consolidate in this pro-ceedingcessor thereto covering its employees regardingrates of pay, wages, hours of employment, or otherterms and conditions of employment, provided,however, that nothing in this Order shall be con-strued to require the Respondent to vary or aban-don any wage increases or other benefits, terms,and conditions of employment that it has estab-lished in performance of the agreement(c)Permitting agents of Local 113, NOITU, in-cluding its employees who have been designated asagents by Local 113, NOITU, to solicit member-ship or engage in other activities on behalf ofLocal 113, NOITU on the Respondent's premisesduring working time(d)Deducting union fees, dues, assessments, andother moneys from the wages of its employees onbehalf of Local 113, NOITU, and from remittingthe union fees, dues, assessments, and other moneysto Local 113, NOITU, unless and until Local 113,NOITU is certified by the National Labor Rela-tions Board as the exclusive bargaining representa-tive of the Respondent's employees and the em-ployees thereafter execute uncoerced authorizationsfor the deduction of union fees, dues, assessments,and other moneys from their wages pursuant to avalid collective-bargaining agreement(e)Informing employees that they have tobecome members of Local 113, NOITU as a condi-tion of continued employment or that they mustexecute dues-checkoff authorization cards(f)Threatening employees with discharge be-cause they engage in protected concerted or unionactivities(g)Discriminatorily discharging any employeesbecause of their union activities or membership inany labor organization or because they engage inprotected concerted activities within the meaningof the Act(h)In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their rights under Section 7 of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Withdraw and withhold recognition fromLocal 113, NOITU, or any successor, as the collec-tive-bargaining representative of its employeesunless and until Local 113, NOITU is certified bythe National Labor Relations Board as the exclu-sive representative of an appropriate unit of theRespondent's employees(b)Reimburse all of its present and former em-ployees for any dues, initiation fees, assessments,and other moneys deducted from their wages onbehalf of Local 113, NOITU on or after April 1,1987, together with interest thereon as provided in297 NLRB No 88 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe manner prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987)(c)Offer Rosa Chevere immediate and full rein-statement to her former job or, if such job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrights and privileges previously enjoyed, and makeher whole for any loss of earnings she may havesuffered in the manner set forth in New Horizons forthe Retarded, supra(d)Remove from its files any references to thedischarge of Rosa Chevere and notify her in writ-ing, with an accompanying Spanish translation, thatthis has been done and that evidence of the unlaw-ful discharge will not be used as a basis for anyfuture personnel action against her(e)Preserve and, on request, make available tothe Board or its agents, for examination and copy-ing, any and all records necessary to determine theamounts of money due and payable to its employ-ees under the terms of this Order(f)Post in conspicuous places at its principalplace of business in Brooklyn, New York, and atall other locations where notices to employees areposted, copies of the attached notice marked "Ap-pendix,"2 and simultaneously post notices contain-ing a Spanish-language translation of the originalnotice Copies of the notice, on forms provided bythe Regional Director for Region 29, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays thereafter Reasonable steps shall be taken bythe Respondent to ensure that the notices are notaltered, defaced, or covered by any other material(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading 'Posted by Order of the Nation-al Labor Relations Board" shall read 'Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT recognize or bargain with Local113, National Organization of Industrial TradeUnions (Local 113, NOITU), or any successor asthe collective-bargaining representative of our em-ployees unless and until Local 113, NOITU is cer-tified by the National Labor Relations Board as theexclusive representative of an appropriate unit ofour employeesWE WILL NOT maintain or give any force oreffect to our collective-bargaining agreement withLocal 113, NOITU of September 1987, and to anymodifications, extensions, supplements, or renewals,or to any Local 113, NOITU deduction authonza-tions that have been executed by our employees, orto any other contract, agreement, or understandingentered into with Local 113, NOITU, or any suc-cessor, covering our employees regarding rates ofpay, wages, hours of employment, or other termsand conditions of employment, but WE WILL NOTseek to vary or abandon any wage increases orother benefits, terms, and conditions of employ-ment that we have established in performance ofthe agreementsWE WILL NOT permit agents of Local 113,NOITU, including its employees who have beendesignated as agents by Local 113, NOITU, to so-licit membership or engage in other activities onbehalf of Local 113, NOITU on our premisesduring working time WE WILL NOT inform ouremployees that they have to become members ofLocal 113, NOITU as a condition of continued em-ployment, or that they have to execute dues-check-off cardsWE WILL NOT deduct union fees, dues, assess-ments, and other moneys from the wages of ouremployees on behalf of Local 113, NOITU, andWE WILL NOT remit union fees, dues, assessments,and other moneys to Local 113, NOITU unless anduntil Local 113, NOITU is certified by the Nation-al Labor Relations Board as the exclusive bargain-ing representative of our employees and employeesexecute uncoerced authorizations for the deductionof union fees, dues, assessments, and other moneysfrom their wages pursuant to a valid collective-bar-gaining agreementWE WILL NOT discriminatorily discharge our em-ployees because of their protected concerted or JAYAR METAL CORP605union activities or because of their membership inany labor organizationWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their rights under Section 7 of theActWE WILL withdraw and withhold recognitionfrom Local 113, NOITU or any successor as thecollective-bargaining representative of our employ-ees unless and until Local 113, NOITU is certifiedby the National Labor Relations Board as the ex-clusive representative of an appropriate unit of ouremployeesWE WILL reimburse all our present and formeremployees for any dues, initiation fees, assessments,and other moneys deducted from their wages onbehalf of Local 113, NOITU on or after April 1,1987, together with interestWE WILL offer Rosa Chevere full and immediatereinstatement to her former or substantially equiva-lent position of employment without prejudice toher seniority or other nghts or privileges of em-ployment that she previously enjoyedWE WILL make Rosa Chevere whole for any lossof earnings, together with interest thereon, that shemay have suffered by reason of the discriminationagainst herWE WILL remove from our files any reference tothe discharge of Rosa Chevere and notify her inwriting that this has been done and that evidenceof her unlawful discharge will not be used as abasis for any future personnel action against herJAYAR METAL FINISHING CORPMartha Rodriguez, Esq, for the General CounselRobert Sparago, Representative for Respondent andLocal 113, NOITUDECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge Thiscase was tried before me on November 14, 15, and 16and December 20, 1988On July 27, 1987, Rosa Chevere, an individual, filed acharge in Case 29-CA-13147 against Jayar Metal Finish-ing Corp (Respondent) On September 25, 1987, a com-plaint issued alleging violations of Section 8(a)(1) and (3)of the ActOn September 17 and 18, 1987, Chevere filed chargesin Cases 29-CA-13213-1 and 2 against Respondent OnOctober 30, 1988, a consolidated complaint issuedalleg-ing violations of Section 8(a)(1), (2), and (3) of the ActBriefs were filed by counsel for the General Counseland by the Representative for Respondent and Local113, NOITU Upon my consideration of the entirerecord, the briefs, and the demeanor of the witnesses, IMake the followingFINDINGS OF FACTRespondent is a New York corporation engaged in thebusiness of electroplating, finishing, and wholesale distri-bution of metal products Respondent annually sells andships from its facility located in Brooklyn, New York,goods, products, and materials valued in excess of$50,000 directly to firms located outside the State ofNew YorkRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the ActLocal 113, Solidarity of Labor Organizations Interna-tional Union (Local 113, SOLO) and Local 113, NOITUare and have been at all times matenal herein labor orga-nizations within the meaning of Section 2(5) of the ActA The Recognition of Local 113, NOITUIn January 1984, Armando Ponce was the president ofa labor organization called Local 601, InternationalShield of Labor Alliances (Local 601, ISLA) Local 601,ISLA had a collective-bargaining agreement with Re-spondent covering Respondent's production and mainte-nance and shipping and receiving employees which ex-pired on January 26, 1987Sometime dunng the latter part of 1984 the officers ofLocal 601, ISLA with the exception of Ponce were con-victed of various labor related cnmes and sent to jailPonce and his legal advisor, Robert Sparago, thought itbest, in view of this situation to affiliate with anotherInternational, SOLO, with whom Ponce was also an offi-cer Such affiliation was completed 1 The president ofSOLO was Edmund() Perez Local 113, SOLO was thenincorporated Ponce and Sparago testified that Ponceand Perez made a "deal" that Ponce's shops formerlyrepresented by Local 601, ISLA would remain "Ponce'sshops" notwithstanding the new affiliation In accord-ance with the new affiliation Respondent signed a collec-tive-bargaining agreement with Local 113, SOLO adopt-ing the terms of the Local 601, ISLA agreement Thisagreement expired on January 26, 1987, and replaced theLocal 601, ISLA agreement The employees employedby Respondent were required to execute new Local 113,SOLO membership applications and execute Local 113,SOLO dues-checkoff cards Respondent checked off thedues pursuant to a valid union-secunty clause and mailedthe dues to the offices of Local 113, SOLO Respondentalso made contractual contributions to the Local 113,SOLO funds which provided health and pension benefitsSometime in February 1986, there was a falling out be-tween Ponce and Perez Perez accused Ponce of embez-zling union funds His faction voted to dismiss Ponce aspresident of Local 113, SOLO and locked him out fromthe Local 113, SOLO offices In the meantime, Respond-ent and other companies, including Domsey TradingCorporation,2 with whom Local 113, SOLO had collec-' The legality of the affiliation of Local 601 with the SOLO Interna-tional is not alleged as an unfair labor practice2 See Domsey Trading Corporation, JD(NY)-86-88 [296 NLRB 897(1989)], presently pending before the Board This case Involved the samerepresentational Issues as in the instant case 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtive-bargaining agreements continued to remit dues andcontributions to the funds to the office of Local 113,SOLO occupied by Perez and his associates In January1987 a new collective-bargaining agreement was execut-ed between Local 113, SOLO and Respondent Thisagreement was to expire in 1990 Dues and fund contri-butions continued to be forwarded to Local 113, SOLO'soffice with Perez in chargeSometime between February and May 1986 Ponce ob-tained a charter from NOITU and formed Local 113, af-filiated with NOITU 3In May 1986 Ponce brought suit in the State Court ofNew Jersey to be reinstated as the president of Local113, SOLO The judge referred the case to an arbitratorwho on March 13, 1987, issued an award effectivelysplitting the shops represented by Local 113, SOLO inhalf He awarded to Local 113, NOITU Respondent'sshop, Domsey Trading and others He awarded to Local113, SOLO, a group of other shops totaling about thesame number of member employees as the Local 113,NOITU group 4 The award was effective as of April 1,1987 This award was subsequently adopted by the NewJersey State CourtOn or about March 1987, pursuant to the above awardPerez on behalf of Local 113, SOLO disclaimed interestin representing Respondent's employees Local 113,SOLO continued to represent those shops awarded to itby the arbitratorSometime, during the latter part of March 1987,Ponce, armed with the arbitrator's award informed offi-cials of Respondent of such award Martin Mandel, gen-eral manager and an admitted agent of Respondent,granted recognition to Local 113, NOITU on the basis ofsuch award, effective April 1, 1987 As of April 1, Re-spondent employed 38 unit employees As of April 1Local 113, NOITU had only four signed authorizationcards from employees employed by RespondentBeginning on April 1, Respondent deducted dues fromits employees and remitted such moneys to Local 113,NOITU at its office in Newark, New Jersey, althoughthese employees had not signed Local 113, NOITUcheckoff authorizations Prior to April 1 Respondent hadremitted such dues to Local 113, SOLO at its office inWest New York, New Jersey Moreover the Local 113,NOITU dues were $14/month, an increase of $2/monthover the Local 113, SOLO dues Beginning on April 1,Respondent also began making contributions to theNOITU funds Prior to April 1 Respondent made contri-butions to the SOLO funds It would be a reasonable as-sumption that the NOITU and SOLO funds provideddifferent benefitsPonce testified incredibly in this case as in Domsey,that after obtaining recognition he met with Respond-ent's employees on Respondent's facility and told theemployees the only thing that was changing was thename of the Umon He asked them if there was any oh-Ponce and Sparago repeatedly admitted such affiliation (Tr pp 8, 42,84, 85, 343, 366)4 The suit was titled Ponce, individually and as president of Local113, SOLO vs Perez, individually and as officer of Local 113, SOLO'Somehow during the course of the arbitration it must have come to thearbitrator's attention that Ponce had obtained a charter from NOITUjection to this name change He testified the employeesvoted to accept the change As in Domsey and for similarreasons, I do not credit Ponce's testimony Neither Re-spondent nor the Union presented any employee to cor-roborate Ponce's testimony Moreover, Ponce's testimo-ny is not logical He had received a state court and arbi-trators' decision awarding Respondent's shop to Local113, NOITU, and had received recognition from Re-spondent as the collective-bargaining representative ofRespondent's employees Given the award and the rec-ognition, and his view that the change in Unions wasmerely a change in name, there was no logical reason toask the employees to vote on whether they wanted to berepresented by a local affiliated NOITU Affiliation was,in Ponce's mind, a fait accompliFollowing recognition Respondent permitted Lenny,an employee and Local 113, NOITU shop steward to so-licit membership application cards on Respondent's facil-ity during company time Lourdes Avellanet and CeasarGuerra, Respondent's bookkeeper and supervisor respec-tively, were authorized by Respondent's general manag-er, Mandel, to solicit union authorization cards from unitemployees During such solicitations they told employeesthat had to sign such cards as a condition of continuedemploymentIn September 1987 Respondent and Local 113,NOITU signed a collective-bargaining agreement whichwas retroactive to January 26, 1987, and which expiredon January 26, 1990On November 23, 1988, the above discussed decisionin Domsey issued which concluded inter aim that Re-spondent recognized Local 113, NOITU at a time whenit did not represent a majority of Respondent's employ-ees As a result of the Domsey decision, Ponce sought aclarification of the arbitrator's decision described aboveThe arbitrator reopened the hearing Perez, a party tothe original arbitration appeared by counsel at the sup-plemental hearing and opposed such reopening contend-ing that the original arbitration was a consent award andthere could be no reopening withoutmutual consent,there was no longer a collective-bargaining agreementunder which to arbitrate, and that the NLRB had ruledthat it had exclusive jurisdiction in representational mat-ters The arbitrator overruled these contentions Perezdid not participate in the substantive portion of the hear-ing which thereafter followed During the hearing Poncetestified to the merger between the ISLA and SOLOlocals and the "deal" agreed upon, all of which is de-scribed above herein The arbitrator concluded "Local113 Ponce which was designated Local 113, NOITU inthe arbitration award of March 9, 1987 is the successorto the original local" It would appear the phrase "origi-nal local" refers to Local 113, SOLO There is no evi-dence that Local 113, SOLO, operating under the leader-ship of Perez has ceased to function Indeed, pursuant tothe original arbitration It would appear that it is repre-senting the employees of the employers set forth in thearbitrator's decision JAYAR METAL CORP607B The Discharge of Chevere March 9Rosa Chevere began working for Respondent inMarch 1984 as a packerSometime during the January-February 1987 period,at the time when the new collective-bargaining agree-ment between Local 113, SOLO and Respondent wasbeing finalized there was some employee unhappinessabout the size of the employees' raise Ceasar Guerra,Respondent's supervisor circulated a petition among theemployees seeking their approval for the raise set forthin the new agreement A-number of employees, includingChevere refused to sign such petitionChevere continued to complain to her fellow employ-ees about the size of the raise provided for in the newagreement In April Ceasar Guerra, an admitted supervi-sor, called Chevere into his office He told her if shekept complaining about the raise she could be fired 5Sometime in Apnl 1987 Chevere became sick andwent to a hospital, and thereafter to a private doctor fortreatment During the May to June period when Cheverewas not reimbursed for such treatment she made severalcomplaints to Guerra about the poor medical benefitsprovided under the agreementAfter Local 113, NOITU was recognized by Respond-ent, Chevere refused to sign an NOITU authorizationcard She was informed by Respondent's bookkeeper andagent Avellanet that she had to sign such card in orderto continue her employment with Respondent She even-tually signed a cardIn mid-June 1987 Chevere, an admittedly emotionalwoman, became involved in an angry dispute with thehusband, one of Respondent's employees The husbandwas not employed by Respondent He was picking hiswife up at the end of the work day Tempers rose andChevere struck the husband with a pipe When Mandeltried to restrain Chevere, she bit him Chevere was notterminated or disciplined, nor was she given any warn-ings by RespondentOn July 2 Chevere was given her paycheck and acheck for vacation pay in Respondent's office The plantwas to be closed for vacation for ,a 2-week period Che-vere looked at her vacation paycheck and concluded shewas entitled to two more vacation days under the termsof the collective-bargaining agreement She becameangry and demanded the extra vacation pay she believedshe was entitled to Mandel told Chevere the differencein pay was due to her 3-month absence the previous yearon a layoff or leave of absence status Chevere refused toaccept this explanation or the vacation paycheck, pro-testing that she would speak to Ponce She then left Al-though Chevere was angry and spoke in a loud voice,Mandel did not contend that she used foul, abusive, ordisrespectful language at any time during their exchangeRespondent's plant reopened on July 13 Upon Che-vere's return to work she was given her nonce of termi-nation The notice set forth that she was being terminat-ed for5 Guerra testified as a witness for Respondent He did not deny thisstatement1 Intimidation of personnel 2 Disorder towardspersonnel during working hours and 3 Your owndiscontent over salary and union benefits [Emphasisadded ]When Mandel was asked during the trial of this casewhy he terminated Chevere he repliedEverything that led up, for that month, the wayshe had the fight, the way she was intimidating theother girls, she was threatening them, and every-thing like that And she kept fighting, badgering theforeman about a raise, on top of that [Emphasisadded ]When Mandel was asked during the investigation ofthis case why he terminated Chevere he replied in his af-fidavitThe real problem was the fight at the end of Junewas a very large factor in discharging her but whenshe refused and was complaining about her vacationpay, she had just gone too far and we had to terminateher [Emphasis added ]Mandel and Guerra testified that a major reason in ad-dition to the fight in June that Chevere was terminatedwas that she threatened and intimidated employeesduring the April-June period with various volatile state-ments However no direct evidence of such complaintswas adducedAnalysis6A The Recognition of Local 113, NOITUThe facts establish that following the dispute betweenPonce and Perez, Perez functioned as the officer incharge of Local 113, SOLO Ponce obtained a charterfrom NOITU and formed Local 113, NOITU He alsofiled a suit in the New Jersey State Courts to wrest con-trol of Local 113, SOLO from PerezThe facts also 'establish that during the year 1986 anduntil April 1, 1987, all employers under contract withLocal 113, SOLO continued to recognize Local 113,SOLO as the exclusive bargaining representative of theiremployees, notwithstanding that Ponce had obtained acharter from NOITU in early 1986 These employers, in-cluding Respondent, continued, until April 1, 1987, todeduct dues from its employees and remit such dues tothe offices of Local 113, SOLO, headed by Perez Thesame is true of as to fund contributions required by theSOLO agreement In fact, the employers, including Re-spondent, were bound by the terms of the SOLO agree-ment which obligated them to recognize Local 113,SOLO until January 1990 Thus Local 113, SOLO wasthe recognized bargaining representative for Respond-ent's employees until at least January 1990, and no ques-tion concerning representation could be raised Notwith-standing this, when Ponce showed Mandel the arbitra-6 I take judicial notice of the factual findings and conclusions set forthin Domsey as they relate to the status of Local 113, SOLO, Local 113,NOITU and the conditions under which recognition was obtained 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtor's decision, which awarded his shop to Local 113,NOITU, he like the representatives of Domsey recog-nized Local 113, NOITU as the collective-bargainingrepresentative of his employees, notwithstanding his bar-gaining agreement with Local 113, SOLO Moreoversuch recognition was granted at a time when Local 113,NOITU did not have signed authorization cards from amajority of Respondent's employees The Courts and theBoard have consistently held such recognition to be un-lawful in violation of Section 8(a)(1) and (2) of the ActLadies Garment Workers (Bernhard-Altmann Texas Corp)v NLRB, 366 U S 731 (1961), Yates Industries, 264NLRB 1237 (1982) It makes no difference that both par-ties, Local 113, NOITU by Ponce and Respondent byMandel believed that Local 113, NOITU had the legalright to represent Respondent's employees Bernhard-Alt-mann, supra Additionally, at the time recognition wasgranted by Respondent, Local 113, NOITU did not rep-resent a majority of the employees employed by Re-spondent Local 113, NOITU's recognition claim wasbased entirely on the arbitration award adopted by theNew Jersey court decisionSparago, the representative for Local 113, NOITU,and Respondent contend that the second arbitration es-tablished that Ponce was at all times the true president ofLocal 113, SOLO and that the recognition of Local 113,NOITU by Respondent was lawful because Local 113,SOLO and Local 113, NOITU are really the sameunion" Sparago further contends that the change fromLocal 113, SOLO to Local 113, NOITU was merely aname change, that there was no real change in the Unionother than the name He contends essentially that theemployees of Respondent, Domsey, and other employersinvolved in this dispute really selected Ponce as theirrepresentative and that Ponce can freely affiliate withany union of his choice Thus, Sparago and Ponce appar-ently regard affiliations as merely name changes for con-venience, that do not require the consent of the unit em-ployees involved These contentions are utter and com-plete nonsense and contrary to established court andBoard laws A local affiliated with NOITU is not thesame labor organization as the same local affiliated withthe Teamsters or the Garment Workers or the Carpen-ters Each international has different funds providing dif-ferent benefits, they have different dues and differentconstitutions and bylaws Because of these differences,and other differences, an employee may want to be rep-resented by one local affiliated with a particular interna-tional and not want to be represented by the same localaffiliated with a different international Indeed, in the in-stant case, the benefits provided by Local 113, SOLO7 The first arbitrator's decision arbitrarily awarded certain shops toLocal 113, SOLO under Perez and other designated shops to Local 113,NOITU under Ponce The second arbitration appeared to hold thatPonce was the lawful president of Local 113, SOLO which thereafter af-filiated with NOITU However the second decision did not change therepresentative status of those shops which the arbitrator concluded wererepresented by Local 113, SOLO under Perez, which Local continues tofunction under Perez Both arbitrators' decisions when read togetherwould appear to conclude there are two Local 113, SOLO s, one headedup by Perez which represents the shops awarded to Local 113, SOLOand the other headed up by Ponce which subsequently, and unlawfullyaffiliated with NOITUwere different from those provided by Local 113,NOITU, the dues were different, and the constitutionand bylaws different If, based upon the second arbitra-tion decision, it can be said that Local 113, SOLO withPonce acting as president was at all times the lawfullabor organization representing Respondent's employees,as contended by Sparago, then such labor organizationwas required to notify Respondent's employees of theproposed affiliation from SOLO to NOITU, providetime for discussion of such proposed affiliation and con-duct a secret-ballot vote on the proposed affiliationNLRB v Financial Institution Employees, 475 U S 192(1986), Port Chester Nursing Home, 269 NLRB 150(1984) The facts of this case established that such re-quirements were totally ignored There was no compli-ance with any of the above requirements Under thesecircumstances, recognition by Respondent of Local 113,NOITU and entenng into a contract thereafter withLocal 113, NOITU constitutes a clear violation of Sec-tion 8(a)(1) and (2) Port Chester Nursing Home, supraTherefore whether Local 113, NOITU is considered anew labor organization or a successor to Local 113,SOLO which attempted to affiliate with NOITU recog-nition by Respondent, under either theory was unlawfuland in violation of Section 8(a)(1) and (2)Further the evidence established that Respondent au-thorized its bookkeeper to solicit authorization cards onbehalf of Local 113, NOITU During such solicitationemployees were told they had to sign a Local 113,NOITU authorization card as a condition of continuedemployment I find such conduct constitute unlawful so-licitation and a threat to discharge employees in violationof Section 8(a)(1) and (2) Monfort of Colorado, Inc, 256NLRB 612 (1981), affd 683 F 2d 305, (9th Cir 1982)Respondent further violated Section 8(a)(1) and (2)and additionally violated Section 8(a)(3) of the Act byentering into a collective-bargaining agreement withLocal 113, NOITU in September 1987 containing aUnion security clause Whether Local 113, NOITU hadachieved a majority status by the time such contract wasentered into is immaterial, in view of the unlawful recog-nition and unlawful assistance that followed Bernard Alt-mann, supraI also find Respondent's deduction of dues and othermonyes from employees pursuant to checkoff authoriza-tions signed by its employees after April 1, 1987, whichwere remitted to Local 113, NOITU to be violative ofSection 8(a)(1), (2), and (3) Monfort of Colorado, supraIt is clear that deduction and remittance by Respondentto Local 113, NOITU of dues and moneys from the pay-checks of employees who did not sign checkoff authori-zations is similarly unlawful Soy Security Service, 247NLRB 1266 (1980)Respondent and Local 113, NOITU contend that theBoard must defer to the arbitrator's decision As inDomsey I reject such contention It is absolutely clearthat the arbitrator's decisions arbitrarily decided whichLocals should represent which shops It cannot be con-tended that the Board should defer to such decisions al-though, they may be adopted by the New Jersey Statecourts It is clear and well settled that representation JAYAR METAL CORP609issues involve the application of basic statutory policyand are matters for decision exclusively by the BoardThus the New Jersey State court and the arbitrator ap-pointed by such court did not have jurisdiction to deter-mine the representative status of Local 113, NOITU orLocal 113, SOLO as the bargaining representative of Re-spondent's employees San Diego Building Trades Councilv Garmon, 359 U S 236 (1959), Port Chester NursingHome, supra and cases cited therein at 155, 156 SpeilbergMfg Co, 112 NLRB 1080 (1955)B The Discharge of ChevereIt is clear that Chevere's protests concerning her wagerate, health insurance, and vacation were benefits emen-atmg from the collective-bargaining agreements betweenRespondent and Local 113, NOITU and thus protectedactivity within the meaning of Section 7 of the ActNLRB v City Disposal Systems, 405 U S 822 (1984) At-tempts by an individual to enforce provisions of an exist-ing collective-bargaining agreement are protected con-certed activities under the Act as long as the employeesinterpretation of the agreement has some reasonable in-terpretation under the Act lnterboro Contractors, 157NLRB 1295 (1966), enfd 388 F 2d 495 (2d Cir 1967),North Vernon Forge, Inc , 278 NLRB 709 (1986)The issue presented is whether Chevere was dis-charged for engaging in such protected activity onbehalf of Local 113, NOITU General Counsel has theburden of proving that Chevere's protected activitieswere a motivating factor in such alleged discriminationOnce such motivating factor is established, the burden ofproof shifts to Respondent to establish the same actionwould have taken place in the absence of the employees'union or protected activities NLRB v TransportationManagement Corp, 462 U S 393 (1983), Wright Line, 251NLRB 15 1080 (1980), enfd 662 F 2d 899 (1st Cir 1981),cert denied 455 U S 989 (1982) This rationale is likebalancing weights on a scale The greater the weight ofevidence in General Counsel's prima facie case, thegreater the weight of evidence Respondent in his defensemust place on the scale to shift the balance In the instantcase, General Counsel has presented a very strong caseprimarily based upon Respondent's admissions and thetiming of her dischargeThe General Counsel established that in April 1987, inconnection with Chevere's complaints concerning thewage rates in the new collective-bargaining agreementthat Ceasar Guerra, an admitted supervisor, threatenedher with discharge if such complaints continued I con-clude such statement establishes Respondent's animustoward Chevere's activities and constitutes an independ-ent threat to discharge employees for their union or pro-tected activities in violation of Section 8(a)(1) of the ActThe timing of the discharge is very suspicious The evi-dence established that Chevere's activities continued, fol-lowing Guerra's threat Thus sometime between Apriland June 1987 Chevere made various complaints abouther medical coverage under the Local 113, NOITUagreement to Guerra Finally, on July 2 Chevere protest-ed her vacation benefits she claimed were due under theLocal 113, SOLO and Local 113, NOITU agreementsThe plant closed on July 2 for vacation and reopened onJuly 13 when she was terminated Thus she was effec-tively discharged immediately following her protest con-cerning her vacation pay Finally, Respondent admittedChevere was discharged for engaging in the protectedactivities described above In this connection her dis-charge letter written by Mandel stated as a reason forher discharge "your own discontent over salary andunion benefits " The letter further stated "We arevery sorry, but we cannot keep someone who is discon-tent" Mandel's investigatory affidavit contained asecond admission of discriminatory motivation whereinhe stated "When she refused and was complaining abouther vacation pay she had just gone too far and we had toterminate her" Mandel's third admission was during histestimony at trial when he was asked why he terminatedChevere and he cited her fight, described above, intimi-dating other employees and then he added "and she keptfighting, badgering the foreman (Guerra) about a raise,on top of that" The animosity, the timing, and the ad-missions of Respondent establish an awesome case thather protected activities were a motivating factor directlycausing her dischargeRespondent although admitting that Chevere's protect-ed activities were a factor contends that other factorswere her fight in mid-June, described above and her in-timidation of employees throughout the April throughJuly 2 period However, Chevere was never disciplinednor given a warning after the fight I conclude Respond-ent either condoned it or it was at best a minor factorAs to the alleged intimidation of employees, Respondentelicited no direct evidence of such conduct Moreover,although, Chevere was angry on July 2 when protestingher vacation benefits, she was not violent, nor did shethreaten violence nor did she use abusive or insubordi-nate language The Board has permitted employees con-siderable latitude in making such protests Holiday Inn,274 NLRB 687, 691 (1985), Spartan Plastics, 269 NLRB546, 551 (1984) In short, I conclude Respondent has ut-terly failed to establish its Wright Line burden I alsoconclude Respondent discharged Chevere in violation ofSection 8(a)(1) and (3) of the ActTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of the Act, Ishall recommend it cease and desist therefrom and takecertain affirmative action to effectuate the the policies ofthe ActSince I have found that Respondent discriminatorilydischarged and thereafter refused to reinstate Rosa Che-vere, I shall recommend that Respondent be ordered tooffer her immediate and full reinstatement to her formerjob or, if it no longer exists, to a substantially equivalentposition of employment, without prejudice to her seniori-ty or other rights and privilegesI shall also recommend that Respondent make Cheverewhole for any loss of earnings she may have suffered byreason of the discrimination against her from the date ofher discharge until the date of her reinstatement or offerof reinstatement 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBackpay for the above employee shall be computed inaccordance with the formula approved in New Horizonsfor the Retarded, Inc , 283 NLRB 1173I shall also recommend that Respondent expunge fromits records any reference to such unlawful terminationand to provide written notice of such expunction to Che-vere, and to inform her that Respondent's unlawful con-duct will not be used as a basis for further personnel ac-tions concerning her Sterling Sugars, Inc , 261 NLRB472 (1982)CONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 Local 113, NOITU and Local 113, SOLO are labororganizations within the meaning of Section 2(5) of theAct3 Respondent violated Section 8(a)(1) and (2) of theAct by recognizing and bargaining with Local 113,NOITU as the exclusive representative of its productionand maintenance employees and shipping and receivingemployees, notwithstanding that Local 113, NOITU didnot represent an uncoerced majority of Respondent's em-ployees4 Respondent violated Section 8(a)(1), (2), and (3) byentering into, enforcing and maintaining a collective-bar-gaining agreement containing a union-security clause andcheckoff provision, notwithstanding that Local 113,NOITU did not represent an uncoerced majority of Re-spondent's employees5 Respondent violated Section 8(a)(1) and (2) of theAct by threatening its employees that they had tobecome members of Local 113, NOITU and sign Local113, NOITU dues-checkoff cards6 Respondent violated Section 8(a)(1) of the Act bythreatening its employees with discharge if they madeconcerted complaints regarding Respondent's failure toprovide benefits set forth in the collective-bargainingagreement between Respondent and Local 113, SOLOand Local 113, NOITU7 Respondent violated Section 8(a)(1) and (3) of theAct by discriminatorily terminating the employment ofRosa Chevere8 The aforesaid unfair labor practices affect commercewithin the meaning of the Act[Recommended Order omitted from publication ]